Title: From Thomas Jefferson to Lord Wycombe, 25 July 1789
From: Jefferson, Thomas
To: Wycombe, Lord



My Lord
Paris July 25. 1789.

The acquaintance with which Your Lordship honored me when  in Paris, and your friendly dispositions, encourage me to introduce to you the bearer hereof Mr. Morris, an American gentleman of great talents and information, and who has been peculiarly distinguished in our councils, and intimate with the transactions of our republic. The desire you have shewn of adding a knoledge of our affairs to your other political acquirements, may find a satisfaction in his conversation. He can give you also the details of the revolution here, which has been such an one as the annals of mankind never yet presented to view. It has furnished matter for a new chapter in the work of Buffon as well as of Montesquieu. I am in hopes the tumults are now at an end, and that the business of their constitution will be brought forward in a few days. While this prepares for them lasting advantages, it will have also the temporary one of diverting them from the bloody objects which have lately occupied their minds. Repeating my recommendations of Mr. Morris to your notice and assurances that you will find him in every respect worthy of it I have the honour to be with sentiments of the most perfect respect and esteem, your Lordship’s most obedient & most humble servt.,

Th: Jefferson

